Poch, J. This is an action to recover property damage to Claimant’s automobile. Claimant asserts that the damage to his automobile was caused by the failure of Respondent to properly maintain the street. Specifically, he alleges that his automobile struck a large hole. At about 10:00 p.m. on March 3, 1979, Claimant, Theodore E. Desch, was driving west on Lake Street, at or near the 5000 block, in Melrose Park, Illinois. Riding with him as passengers in his 1978 Chevrolet were his wife, Donna Desch, and Mr. and Mrs. John Turner. Claimant testified that he was driving about 20 to 30 miles per hour and it was raining at the time. When at the location, Claimant stated his automobile struck a large pothole which was filled with water. As a result of hitting the pothole, his right rear tire was blown out. The wheel was irreparably bent and the hubcap on the wheel was lost. After changing the tire, he examined the pothole and found that it appeared to be four feet in diameter and about one foot in depth. He further testified that adjacent to the pothole, there were several flattened and rusty hubcaps which appeared to have been there for some time. His wife, Donna Desch, and his passengers, Mr. and Mrs. John Turner, corroborated his testimony. Claimant’s total loss was $130.40. The Court is of the opinion that the State was negligent in allowing the pothole, a dangerous condition, to exist on the highway, and that the State’s negligence was a direct and proximate cause of Claimant’s property damage, and that this dangerous condition existed for a long period of time giving the State constructive notice of said dangerous and defective condition, and that the Claimant was in the exercise of ordinary care and was not guilty of contributory negligence. Claimant is hereby awarded the sum of one hundred thirty and 40/100 ($130.40) dollars.